Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Didas on 08/31/2021.

The application has been amended as follows: 

20.	(Currently Amended) A system comprising:
an autonomous vehicle configured to drive autonomously on a roadway;
an imaging sensor disposed on the autonomous vehicle;
one or more processors; and
computer-readable media storing instructions that, when executed by the one or more processors, configure the system to perform acts comprising:
receiving an instruction to navigate to a first location associated with retrieving a passenger;
receiving configuration data associated with the passenger;
controlling the autonomous vehicle to travel to the first location; 
controlling
receiving, from the imaging sensor, image data associated with the first location;
identifying, from the image data, the passenger at the first location;
sending, to a user device associated with the passenger and with the autonomous vehicle proximate the first location, a request for authentication information;

controlling the autonomous vehicle, proximate the first location and based at least in part on the authentication information, to at least one of open a door associated with the autonomous vehicle or unlock the autonomous vehicle to permit access to a passenger compartment of the autonomous vehicle; and
controlling the autonomous vehicle to navigate from the first location to a second location.

22.	(Proposed Amendment)  The system of claim 20, 


wherein the sending the request for authentication information is at least in part in response to identifying the passenger at the first location, and
wherein the controlling the subsystem is based at least in part on receiving the authentication information.	

35.	(Proposed Amendment) A method comprising:
receiving an instruction to navigate to a first location associated with a passenger;
receiving configuration data associated with the passenger;
controlling the autonomous vehicle to travel to the first location; 
controlling, prior to the autonomous vehicle arriving at the first location, a subsystem of the autonomous vehicle in accordance with the configuration data;
receiving, from an imaging sensor associated with the autonomous vehicle, image data associated with the first location;
identifying, from the image data, the passenger at the first location;

sending, to a user device associated with the passenger and with the autonomous vehicle proximate the first location, a request for authentication information;

controlling the autonomous vehicle to navigate from the first location to a second location.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Phantana-angkool/Primary Examiner, Art Unit 2175